DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5- 12, and 15 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Martin et al. 2014/0238816.

Regarding claim 1, Martin discloses a device (100a/100b with coin processing unit 120) for sorting, checking and forwarding coins (coins 242), comprising a rotatably mounted carrier disk (coin disk 240)  [16] [21-22]for feeding coins from a collection receptacle (first hopper 126) and a device for forwarding coins guided on the carrier disk to a transfer device [16, 21-22] [FIG 2-3], characterized in that wherein the device for forwarding comprises a rotatable transport disk (coin sorter 124), which is disposed adjoining the carrier disk [FIG 2] and designed is configured to individually receive the respective coins guided on the carrier disk [24-28] and to guide these past a sensor unit (coin sensor 262) for determining at least one parameter of the coin [24-29], and wherein the transfer device (drive system 410) comprises a redirection system, which is designed configured to channel the coin onto different transport paths (tubes 406A-406c) as a function of the at least one parameter of the coin 24-31] [FIG 2-3].
Regarding claim 2, Martin discloses all of the limitations of claim 1. Martin further discloses the transport disk comprises a base plate (back plate 272) and at least one gripper 
Regarding claim 3, Martin discloses all of the limitations of claim 1. Martin further discloses the transport disk rotates synchronously with the carrier disk at a predefined speed ratio [21].
Regarding claim 5, Martin discloses all of the limitations of claim 1. Martin further discloses the transport disk comprises a plurality of gripper arms, and the carrier disk comprises a plurality of carrier recesses (apertures or pocket 268) for accommodating the coins, the number of the gripper arms and the number of the carrier recesses have a fixed ratio to one another [FIG 2-3] [23-27].
Regarding claim 6, Martin discloses all of the limitations of claim 2. Martin further discloses wherein the means for clamping the coin comprise a guiding segment, which is fixed relative to the at least one rotating gripper arm, for raising and lowering the at least one gripper arm [23-27].
Regarding claim 7, Martin discloses all of the limitations of claim 6. Martin further discloses the guiding segment has includes a planar section and two chamfers [FIG 3].

    PNG
    media_image1.png
    204
    344
    media_image1.png
    Greyscale

Regarding claim 8, Martin discloses all of the limitations of claim 6. Martin further discloses the means for clamping comprise comprising at least one gliding pin (the pins of 274), which is assigned to the at least one gripper arm and configured to glide on the guiding segment [FIG 2-3] [27].
Regarding claim 9, Martin discloses all of the limitations of claim 8. Martin further discloses a spring (Spring)  is assigned to the at least one gripper arm, which is arranged designed and disposed to be compressed when the gripper arm is raised, and to relax during lowering [27].
Regarding claim 10, Martin discloses all of the limitations of claim 2. Martin further discloses at least one gripper arm includes a clamping surface for bearing against a coin to be transported [FIG 3] [27].

    PNG
    media_image2.png
    204
    344
    media_image2.png
    Greyscale

Regarding claim 11
Regarding claim 12, Martin discloses all of the limitations of claim 1. Martin further disclose the sensor unit is fixed beneath the base plate of the transport disk and designed configured to establish the coin size and at least one material property [FIG 2-3] [28].
Regarding claim 15, Martin discloses all of the limitations of claim 1. Martin further disclose the carrier disk and the transport disk can are configured to be driven by a drive (electric motor) so as to rotate, the drive providing a rigid connection between the carrier disk and the transport disk [23].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0238816 in view of Casanova et al. 2002/0130011.

Regarding claim 13, Martin discloses all of the limitations of claim 1. However, Martin is silent on a flap system. Casanova discloses a flap system (flipper 316) which is configured to be controlled as a function of at least one parameter of the coin [FIG 11] [69]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin in view of Casanova as they are analogous art and it is well known in the art to use flap systems in coin apparatuses for its ease of use. 


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. 2014/0238816.

Regarding claim 4, Martin discloses all of the limitations of claim 3. Martin discloses a plurality of gripper arms (270a-e), however doesn’t explicitly disclose the speed ratio being dependent on the number of arms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio of the speed of the arm would depend on the number of arms (as for one arm it would take a predetermined amount of time to turn 360 degrees, and for two arms it would be 180 degrees for that time, thus the ratio would vary on the number of gripper arms). 
Regarding claim 14, Martin discloses all of the limitations of claim 10. However, Martin does not explicitly disclose the surface includes a conformable material configured to conform to a relief depth of the transported coin. The claim is broad to what a conformable material is, therefore it would be obvious to the design of Martin is conformable to the depth of the coin as Martin discloses clamping down on the coin [23-27].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887